hanDetailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Amendment filed on 06/24/2022. As directed by the Amendment, claims 1, 4-9, 11-13, 15-20 and 22-23 have been amended; claims 2-3, 10, 14 and 21 have been canceled. As such, claims 1, 4-9, 11-13, 15-20 and 22-23 are pending in the instant application.
The applicant has amended claims 1, 4-12 and 15-20 and 22-23 to correct minor informalities; as such, the previous claim objections are withdrawn.

Allowable Subject Matter
Claims 1, 4-9, 11-13, 15-20 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to incorporate both the allowable subject matter of claim 10 and the intervening claim 3 as indicated allowable in the previous office action.
Independent claim 13 has also been amended to incorporate both the allowable subject matter of claim 21 and the intervening claim 14 as indicated allowable in the previous office action.
The dependent claims are allowed based on the claim dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                           Tha